DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. 
It is noted that applicant refers to a prior Notice of Allowance of 11/13/21. However, such Office Action was not directed to the claims as presently drafted. Subsequent to the Notice of Allowances, applicant elected to re-open prosecution of the application (2/12/19; 8/16/19) where applicant submitted new IDSs to be considered. Furthermore, applicant elected to amend the claims (11/26/19; 1/06/20; 4/29/20) in a manner such the scope of the claims is different from those previously considered and indicated as allowed. As previously stated, it is noted that applicant amended the claims to a different scope than those previously examined. The version of the claims that were previously indicated as allowable are no longer at issue. Therefore, applicant’s traversal based upon the prior Notice of Allowance is not found persuasive.  
  As to the 103 rejection based upon Glezer in view of Pham, applicant asserts as discussed in replies dated May 25, 2018 and October 22, 2018, while Glezer generally addresses use of an “identifying mark/label 2370”, it is the label itself that may “contain encoded information relating to the specific assays that are to be performed, calibration parameters,” etc. Glezer at 63:5-11. And to the extent another component is relied upon by the Office, it is the cartridge reader, not an external device. See Glezer at 66:56-67:1-4, FIG. 23. Figure 23 of Glezer is reproduced below for convenience:
KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
As previously stated by the examiner in response to such argument, applicant must consider the teachings of the prior art as a whole. For instance, the passage of Glezer previously provided for in the prior Office Action. 
The apparatus comprises a barcode reader 2365 (an identifier detector) is incorporated on/within the cartridge reader (reader assembly) to preferably automatically scan an identifying mark/label 2370 (identifier) on the cartridge; e.g., as it is drawn into the reader. The label may contain encoded information relating to the specific assays that are to be performed, 
The term “may” means “can”, “possibly” not required. A barcode reader reads barcodes (identifiers). Therefore, the identifying mark that is read by the barcode reader would be understood to be a barcode. The use of barcode readers and barcodes were previously known in the art as indicated by Glezer and other cited prior art (including, but not limited to Swenson et al, US 2005/0009191 and Gephart et al., US 2001/0045355 cited by applicant in new IDS 7/07/21). 
Applicant states:
“The Office’s further reliance on Glezer at 64:63-65:15 is similarly unavailing. Office Action, 6-7, 9. Nowhere in this citation does Glezer address “an external device...[and] a controller” (as part of a reader assembly). Nor does Glezer address “a communication assembly configured to receive the protocol; wherein the external device is external to the cartridge and reader assembly and is configured to receive the information based on the identifier.” And Glezer does not address that “in response to the information based on the identifier, [the external device is configured to] transmit the protocol, wherein the protocol includes instructions to the controller of the reader assembly for an assay to be run,” as recited in the claim. Finally, to the extent the Office relies on the recitation of a “general purpose computer system” referenced in Glezer as the “external device including protocol” (see Office Action, 8), this would conflict with the language of the claim requiring a controller and a communication assembly as a part of the reader assembly. This is because Glezer teaches that the optional general-purpose computer system may be “preferably programmed to control the cartridge 
At least because Glezer fails to disclose or suggest each and every feature of the claims (and Pham fails to remedy these deficiencies), independent claim 21 is allowable. For at least the same reasons, claims depending from claim 21 are allowable. Independent claim 27 recites similar features, and is allowable for at least the same reasons, along with claims depending from claim 27. The rejections should be withdrawn, and all claims should be allowed.”
The examiner disagrees. As previously noted in the prior Office Actions, Glezer discloses the cartridge reader has an electronic control system (computerized control system or the like). (column 66, lines 52-55). Furthermore, it is noted that the controller of the reader and communication assembly of the instant claim are not defined as being any specific structure(s). The communication assembly is mentioned relative to what is intended to do, receive the protocol. Any component(s) of the reader that is capable for receiving the protocol is a “communication assembly” and/or the controller of the reader. Furthermore, the claim does not require any structural connection between the controller and communication assembly of the reader. 
Here, it is noted that Glezer discloses a reader as comprising various electrical components, connectors, chips, etc.   The reader may have a microprocessor (controller) for controlling the mechanical and/or electronic subsystems, analyzing the acquired data and/or providing a graphical user interface (GUI). The cartridge reader may also comprise electrical, 
As previously stated in the prior Office Actions, Glezer also discloses the computerized control system (external device including protocol) may be fully integrated within the cartridge reader, separated from the cartridge reader in an externally housed system and/or partially integrated within and partially separated from, the cartridge reader. For example, the cartridge reader can be configured with external communications ports (e.g., RS-232, parallel, USB, IEEE 1394, and the like) for connection to a general purpose computer system (not shown, external device including protocol) that is preferably programmed to control the cartridge reader and/or its subsystems. In one preferred embodiment, a single embedded microprocessor may be used to control the electronics and to coordinate cartridge operations. Additionally, the microprocessor may also support an embedded operator interface, connectivity and data management operations. The embedded operator interface can preferably utilize an integrated display 2360 and/or integrated data entry device 2355 (e.g., keypad). (communications assembly). The computerized control system may also preferably include non-volatile memory storage for storing cartridge results and instrument configuration parameters. (column 64, line 63 – column 65, line 15).

Applicant implies that the use of the phrase “general purpose computer system” precludes such system from being equivalent to the external device including a protocol. The examiner disagrees. It is noted that reference clearly states such system is preferably programmed to control the cartridge reader and/or its subsystems. One of ordinary skill in the art would clearly understand this mean that the computer system is or can be programmed with specific instructions (protocol) to operate the disclosed system. 
As to applicant’s assert that the examiner did not address claims 33-34, the examiner disagrees. The examiner specifically noted that Glezer discloses that the device is employed for performing assays and detection as disclosed throughout the reference. For example, as previously noted at column 64, lines 53-59. One of ordinary skill in the art at the time of the invention would recognize that such an automated, programmed computer controlled system includes instructions/protocol to perform respective assays and detection on respective cartridges as identified by their respective identifiers as given by the teachings of the reference.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretations
Content of Specification 
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
It is noted that the claimed apparatus of claim 21 and 29 is stated as being configured to detect the presence of an analyte in a biological fluid. However, no biological fluid, analyte, and reactants have been positively claimed as elements of the device.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. The biological fluid, analyte, and reactants are materials intended to be worked upon. As such, the “to allow” clause is directed to the intended use of the fluidic channels. As to the identifier detector, the "so that information…can be" phrase is directed to an intended purpose that can be done, but note the identifier detector does not perform such transmission.   
It is noted that the “controller” of the reader and “communication assembly” are not defined as being and specific structures, but the communication assembly is mentioned in terms what they can do receive the protocol. 
It is noted that a “protocol” is not specifically defined in the claims nor what is required for the identifier on the cartridge to be considered as “corresponding” to a protocol.  
It is noted that the assay to be run and detection method of the instructions are relatively broad and is not limited to any specific instructions nor steps.
As to claims 23-24, and 32, the phrase “the reactant chambers” is presumed to refer to “the plurality of reactant chambers”. If so, it is suggested that that claims be amended to clearly provide for such.   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 21-27 and 29-34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glezer et al, US 7,497,997 in view of Pham et al., US 6,861,035.
Glezer et al. disclose automated (controlled via a programmed computer system) device including assay modules, preferably assay cartridges, are described as are reader apparatuses, which may be used to control aspects of module operation. The modules preferably comprise a detection chamber with integrated electrodes that may be used for carrying out electrode induced luminescence measurements. Methods are described for immobilizing assay reagents in a controlled fashion on these electrodes and other surfaces. Assay modules and cartridges are also described that have a detection chamber, preferably having integrated electrodes, and other fluidic components which may include sample chambers, waste chambers, conduits, vents, bubble traps, reagent chambers, dry reagent pill zones and the like. (abstract).
The invention relates in part to assay cartridges. An assay cartridge of the invention incorporates one or more fluidic components such as compartments, wells, chambers, fluidic conduits (channels), fluid ports/vents, valves, and the like and/or one or more detection components such as electrodes, electrode contacts, sensors (e.g., electrochemical sensors, fluid sensors, mass sensors, optical sensors, capacitive sensors, impedance sensors, optical waveguides, etc.), detection windows (e.g., windows configured to allow optical measurements 
The cartridge body and/or the cover layers are fabricated from a translucent material. The use of optically transparent materials has the further advantage that optical detectors, e.g., detectors arranged within a cartridge reader, can be used to detect the presence of liquids in the conduits. These optical detectors can be used to ensure that the cartridge is functioning properly and to provide feedback to the control systems controlling fluid movement in the cartridge. Alternatively, the cartridge body and/or cover layers may contain optical detection windows that are properly arranged locations that require optical detection of fluid presence and/or composition (e.g., detection of reflectance/transmittance from a light source). (column 56, line 60 – column 57, line 5). 
The cartridge as seen in Figure 14A comprise a sample chamber 1420 (sample collection unit); detection chambers 1445/1446 including bound reagents (plurality of chambers/reaction sites) in fluid communication with reagent chambers 1425/1426 via a plurality of nonlinear fluidic channels 1140/1441, and waste chambers1430/1431. (column 57, line 8 - column 58 line 50).

The apparatus comprises a barcode reader 2365 (an identifier detector) is incorporated on/within the cartridge reader (reader assembly) to preferably automatically scan an identifying mark/label 2370 (identifier) on the cartridge; e.g., as it is drawn into the reader. The label may contain encoded information relating to the specific assays that are to be performed, calibration parameters and/or any other information required to perform the assay. (column 53, lines 5-11).
The cartridge reader 2300 is schematically depicted in FIG. 23 and preferably incorporates various subsystems for performing the predetermined assay. The cartridge reader is shown holding a cartridge 2390 which may be supplied separately. (column 62, lines 9-13).
The cartridge is inserted into the cartridge reader. Preferably, the cartridge will include features that ensure the cartridge is inserted in the proper orientation; e.g., by incorporating identifying marks to show which direction it should be placed on the tray and/or mechanical features that guide the user to place it in the correct orientation. After the user has successfully prepared and inserted the cartridge, reading/processing of the cartridge is performed by the cartridge reader upon receiving an indication from the user that the read cycle should commence (alternatively, the reader may automatically begin operation upon confirming that a properly prepared cartridge has been properly inserted into the cartridge reader). The 
Glezer does not specify an opaque reaction site wall. 
However, Glezer discloses suitable materials (for the cartridge) include glass, ceramics, metals and/or plastics such as acrylic polymers (such as Lucite), acetal resins (such as Delrin), polyvinylidene fluoride (PVDF), polyethylene terephthalate (PET), polytetrafluoroethylene (e.g., Teflon), polystyrene, polypropylene, ABS, PEEK and the like. Preferably, the materials are inert to any solutions/reagents that will contact them during use or storage of the cartridge. In certain preferred embodiments, at least some portion of the cartridge is fabricated from transparent and/or translucent materials such as glass or acrylic polymer to provide windows that allow optical interrogation of fluids or surfaces inside the cartridge, e.g., for analysis of compositions within detection chambers of the cartridge or for monitoring and controlling the movement of liquids through the fluidic networks defined within the cartridge. (column 38, 1-17). 
Pham et al. discloses an optical device (cartridge) that comprises optically opaque materials that can reduce the background associated with optical detection methods. Optically opaque materials can be any known in the art or later developed, such as dyes, pigments or carbon black. The frame can be made of an optically opaque material, or the walls or bottom, or both, can be coated with an optically opaque material. The optically opaque material can prevent radiation from passing from one well to another, to prevent cross-talk between wells, so that the sensitivity and accuracy of the assay is increased. (column 3, lines 21-42). 

As to claims 22, 30, and 33-34, the cartridge reader configured to perform luminescence based assays, the cartridge reader may employ an optical detector 2335 (analyte detector), e.g., a photodiode (most preferably, a cooled photodiode), photomultiplier tube, CCD detector, CMOS detector or the like, to detect and/or measure light/luminescence emanating from the read chambers. (column 64, lines 53-59).
A computerized control system 2310 (controller) is preferably utilized to selectively control operation of the cartridge-based system. The computerized control system (external device including protocol) may be fully integrated within the cartridge reader, separated from the cartridge reader in an externally housed system and/or partially integrated within and partially separated from, the cartridge reader. For example, the cartridge reader can be configured with external communications ports (e.g., RS-232, parallel, USB, IEEE 1394, and the like) for connection to a general purpose computer system (not shown, external device including protocol) that is preferably programmed to control the cartridge reader and/or its subsystems. In one preferred embodiment, a single embedded microprocessor may be used to control the electronics and to coordinate cartridge operations. Additionally, the microprocessor may also support an embedded operator interface, connectivity and data management operations. The embedded operator interface can preferably utilize an integrated display 2360 and/or integrated data entry device 2355 (e.g., keypad). (communications assembly). The 
As to claims 23-27 and 31-32, the cartridge reader itself can include a piercing/venting mechanism (non-coring needle) that is adapted and configured to pierce through the top surface of the flexible sealing/capping mechanism. In a particularly preferred embodiment, the sealing/capping mechanism is adapted and configured to be self-sealing upon withdrawal/removal of the piercing/venting mechanism, e.g., via the use of a septum preferably comprising an elastomeric material. (column 40, lines 17-25). 
The assay reagents are incorporated into assay reagent modules that can be assembled into the cartridge's assay reagent chambers during manufacture. By designing the assay modules to have desired properties such as resistance to leakage and evaporative loss, the design and manufacture of the rest of the cartridge is greatly simplified. In such a preferred embodiment, an assay reagent release mechanism would preferably be incorporated within the cartridge reader for releasing the assay reagent from the reagent module. The assay reagent release mechanism is preferably adapted and configured to engage the reagent module and release/recover its contents. The reagent module is a container such as an ampoule (e.g., glass, plastic, or the like), a pouch (e.g., plastic, metal foil, plastic/metal foil laminates, rubber, or the like), a blister pack, a syringe, or the like, or any other container that can be filled with fluid, sealed and dropped into the cartridge for subsequent fluid delivery. Preferred materials include glass, plastics with good water vapor barrier properties (e.g., cyclic olefin copolymers such as copolymers of ethylene and norbornene, nylon 6, polyethyelene naphthalate, polyvinylidene 
The assay reagent release mechanism for releasing the contents of a breakable ampoule may be a simple mechanical device that is actuated to exert a force onto the ampoule; e.g., deliver a sharp blow to the ampoule thereby rupturing it and releasing its contents into the assay reagent chamber. FIG. 21 depicts one preferred embodiment of a reagent chamber employing assay reagent ampoules 2120, 2121. Preferably, a cover layer (not shown), most preferably made from a flexible material (elastomeric cover), is sealed to the top of the cartridge body so that liquid does not leak from the cartridge after the ampoules are ruptured (see, e.g., cover layer 1401 in FIG. 14). FIG. 21 also shows assay release mechanism 2110 (preferably, a component of a cartridge reader) which can be actuated so that hammer element 2115 strikes an ampoule, preferably by striking a flexible cover layer that then transfers the impact force to the ampoule (while, preferably, remaining intact so that it confines the released liquid to the reagent chamber).  (valve actuation plate with non-coring needle; column 44, lines 50-66). In an alternative embodiment, a pierceable container such as a pouch or blister pack may be employed. Preferably, the pierceable container has a pierceable wall made from a plastic film, a metal foil, or most preferably, a metal foil/plastic film laminate. In such an embodiment the assay reagent release mechanism could employ a piercing scheme. FIG. 22 shows an exploded view of one preferred embodiment of a reagent chamber for holding a pierceable container. Reagent chamber 2210 has piercing tip 2212 located at the bottom of the chamber, (column 45, lines 6-43).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798